       Case 4:19-cv-00226 Document 124-3 Filed on 04/17/20 in TXSD Page 1 of 1


District Court Bail Hearings (Formal and Informal)
Based on DAO Data/Notes ‐ Not Official Court Records
as of 4/17/2020 approx. 12:00pm



Row Labels       Count of CauseNumber
2020‐04‐01                           19
2020‐04‐02                            9
2020‐04‐06                           21
2020‐04‐07                           24
2020‐04‐08                           16
2020‐04‐09                           17
2020‐04‐13                           29
2020‐04‐14                           36
2020‐04‐15                          133
2020‐04‐16                           72
2020‐04‐17                           19
Grand Total                         395


Note: Anecdotal evidence only as entered by prosecutors following court
activities. This is data created based on a hearing or an informal
discussion with all parties and the court having occurred. Being a new
process for DAO, this data is likely under‐reported. The DAO has taken
steps, at Judge Rosenthal's suggestion, to ensure the increased use of our
tracking in this data to be more reflective of all activity. DAO is also taking
steps to attempt to record when defense motions are filed and formal
hearings are had while also recording the length of time from request to
hearing. (This is being programmed and should be implemented soon.)
